       Case 4:15-cv-01062-MWB Document 216 Filed 12/02/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN J. BOLUS, et al.,                           No. 4:15-CV-01062

             Plaintiffs,                          (Judge Brann)

       v.

AMY CARNICELLA, et al.,

             Defendants.

                                    ORDER

      AND NOW, this 2nd day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiffs’ motion to amend or correct this Court’s Order, Doc. 206, is DENIED.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
